Citation Nr: 1707261	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right forearm and shoulder disability, including as secondary to service-connected right hand and thumb disability.

2. Entitlement to service connection for a mental health disorder (to include depression), including as secondary to service-connected fractured right distal fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1976 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2010 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded the claim for entitlement to service connection for a right upper extremity disorder to the Agency of Original Jurisdiction (AOJ) for additional development in May 2014.

The issue of entitlement to service connection for a mental health disorder to include depression, including as secondary to fracture right distal fibula, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

The Veteran's current right forearm and shoulder disability did not manifest during active service, arthritis of the right upper extremity did not manifest to a compensable degree within one year of separation from active service, and the current right forearm and shoulder disability is not etiologically related to active service or proximately due to, caused by, or aggravated by the service-connected right hand and thumb disability.


CONCLUSION OF LAW

The criteria for service connection for a right forearm and shoulder disability have not been met.  38 U.S.C.A. §§1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in August 2009 satisfied the duty to notify provisions with respect to the claim for service connection for a right forearm and shoulder disability, including as secondary to service-connected right hand and thumb disability, and notified the Veteran of the factors pertinent to establish said claim.  

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and lay statements from the Veteran and others have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, a VA examination administered in December 2009 was found to be inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtained a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board requested in its May 2014 remand that a new VA examination be undertaken.  This was accomplished in August 2014.  The Board finds that the August 2014 VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, to include a nexus opinion, with adequate bases for the opinion.  The August 2014 VA examiner reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's right forearm and shoulder disability, providing supporting explanation and rationale for all conclusions reached.  The examination and opinion were thorough and all necessary evidence and testing was considered by the examiner.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim for service connection for a right forearm and shoulder disability.  Essentially, all available evidence that could substantiate the claim has been obtained.  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 122 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in May 2014.  The May 2014 Board remand directed the AOJ to obtain and associate with the record all VA outpatient treatment records, dated from October 2011 to the present; forward the record to the VA nurse practitioner who completed the December 2009 VA hand, thumb, and finger examination to provide an opinion as to whether the Veteran's service-connected right hand and thumb disability caused or permanently worsened or otherwise aggravated his claimed right forearm and shoulder disability; and then readjudicate the claim in light of all the evidence of record, and issue a supplemental statement of the case, if warranted.  The Board finds that the AOJ complied with the remand directives as the Veteran underwent a VA examination in August 2014; the August 2014 VA examiner provided information consistent with and responsive to the May 2014 Board remand directives; the AOJ obtained and associated with the record all VA outpatient treatment records pertinent to this claim; and the AOJ readjudicated the issue on appeal in a January 2015 supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).  



Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in March 2012.  At the hearing, the VLJ asked the Veteran specific questions regarding the symptoms of and treatment for the disability at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran identified pertinent outstanding evidence and, as discussed above, VA took appropriate actions to obtain that evidence following the May 2014 Board remand.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

The Veteran asserts that he has current right forearm and shoulder disabilities that are etiologically related to his service-connected disability of the right hand and thumb.  Specifically, the Veteran cut his right thumb on the lid of a can in 1978.  He contends that he has had pain since the injury and he continues to have pain in his right thumb that radiates up his arm to his shoulder.  The Veteran reports that the pain gets worse when he is working, and that: "I drop things automatically, like I am losing power in my hand and thumb when mopping and sweeping or vacuuming."  See, e.g., Board Hearing Transcript, dated in March 2012.  At the March 2012 Board hearing, the Veteran testified that he was receiving treatment and pain medication for his right forearm and shoulder disability at a VA Medical Center because, "I cannot sleep, too much pain."  The Veteran also testified that the cramp in the thumb causes the pain to "shoot up," and he experiences that every night.  He testified that he was undergoing physical therapy, but his doctor stopped it because there was no progress in his condition.  Following service, the Veteran worked for the United States Postal Service for about twenty years, and currently works as a security guard where he constantly picks up boxes of money; however, he contends that his right arm and shoulder disability causes him to let go of the boxes.  The Veteran's wife also testified that she has witnessed the Veteran pulling his thumb back, she has observed him constantly tossing and turning at night from the pain, and she has also seen him drop things due to the pain.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board does not dispute that the Veteran has a current disability.  The August 2014 examination report indicates that the Veteran has been diagnosed with degenerative joint disease of bilateral shoulders, and bilateral shoulder capsulitis.  Accordingly, there is evidence of a current right forearm and shoulder disability.  

As to service connection on a direct basis, the Veteran received treatment on multiple occasions in service for right hand and right thumb disabilities, for which he has already been awarded service connection.  However, the service treatment records do not reflect complaints of or treatment for a right forearm and shoulder disability.  In addition, a June 1980 report of medical examination dated shortly before the Veteran's separation from active service shows that he had normal examinations of his upper extremities aside from a right thumb laceration that required surgery in 1978.  The medical examiner's report does not note any complaints relating to a right forearm and shoulder disability.  Accordingly, the Board finds that service connection is not warranted on a direct basis.  

As to service connection on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a), as noted above, the records show that the Veteran has been diagnosed with arthritis of the bilateral shoulders.  However, the diagnosis was made many years after the Veteran's separation from service.  The record does not show that the Veteran was diagnosed with arthritis of the right shoulder within one year of separation from active service.  Accordingly, the Board finds that service connection is also not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Veteran's primary contention through the appeal period has been that the current right forearm and shoulder disability are secondary to his service-connected right hand and thumb disability.  See, e.g., March 2012 Board hearing transcript.  The Veteran is competent to report symptoms he experiences, such as pain and limited motion.  See, Layno v. Brown, 6 Vet App. 465, 470 (1994).  However, the Veteran is not competent to offer a medical opinion, for example, as to the likely etiology of his right forearm and shoulder disability, as doing so requires medical knowledge and expertise that theVeteran has not been shown to posses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, the Veteran's assertions for the current right forearm and shoulder disability are not considered competent and are not assigned probative weight.  Instead, the Board turns to the competent medical evidence to determine whether there is an etiologic link between the current right forearm and shoulder disability and the Veteran's service-connected right hand and finger disability.

In this case, the December 2009 VA examiner reviewed the record, interviewed the Veteran, and physically examined the Veteran.  The examiner noted the Veteran's in-service right thumb injury.  The examiner found that the Veteran's problems seem to start in the base of the thumb but then extends over to the lateral forearm group of the hand.  The Veteran contends he can sometimes drop things, but does not have any numbness in his hand.  According to the December 2009 examiner's report, the Veteran said he wanted a different documentation to give to his representative regarding his arm pain because he is trying to get a "higher rating for his arm pain."  The Veteran reported that his pain to his arm and shoulder started approximately in 2007 when he started lifting heavy garbage.  However, the examiner found that from all indications, the Veteran was "very interested in getting proper documentation of the problem and his symptoms" to present it to his representative.  The examiner did not refute that the Veteran is experiencing pain in his right upper extremity, but opined that there are no abnormal objective findings that would assist in identifying the cause of the Veteran's pain or provide an appropriate medical diagnosis.  He further stated that a November 2008 neurological examiner pointed out that it was probably "soft tissue pain" but that the opinion was based on a subjective report of pain and absence of objective findings identifying the cause of the pain.  The December 2009 VA examiner opined that the Veteran does not have a current right forearm or shoulder disability.  As a rationale for the opinion, the examiner explained that in spite of neurological and radiological examinations, occupational therapy and primary care evaluation, there are still no objective findings that assist in providing a specific diagnosis of a right arm condition.  He further opined that if the Veteran had a complex regional pain syndrome, his right forearm and shoulder disability would have begun soon after the in-service injury and not 30 years later.  

Likewise, the August 2014 VA examiner reviewed all the records; interviewed and physically examined the Veteran; recorded the Veteran's personal medical history; and found that it is evident that the Veteran has a right forearm peripheral nerve condition or cervical radiculopathy involving the radial nerve.  The examiner further opined that the Veteran has cervical degenerative disc disease and degenerative joint disease of the bilateral shoulders and neck documented on x-ray which can be implicated in nerve impingement.  The examiner noted that the Veteran denies any shoulder or neck injury during his service.  His shoulder and right arm symptoms only started in 2007, well after his separation from the service.  The August 2014 examiner found no evidence to suggest any causal relationship between the in-service injury and the Veteran's right forearm and shoulder disability, which began many years following the right thumb injury.  The examiner opined that the Veteran's arm and shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness including his service connected right hand and thumb disability.  As a rationale for that opinion, the examiner stated that, since the pain and sensations caused by a nerve injury are always distal to the location of the injury or impingement, the Veteran's thumb injury/surgery cannot cause his right forearm and shoulder disability.  According to the examiner, because the location of the nerve injury is or most likely is in the neck in the cervical nerve roots, the right forearm and shoulder disability is a new and separate disability.  

The examiner further opined that the Veteran's service-connected right hand and/or thumb disability did not cause or permanently worsen or otherwise aggravate the Veteran's claimed right forearm and shoulder disability.  As a rationale for the opinion, she explained that although the Veteran feels as if the pain travels from his thumb up to his forearm and then to his shoulder, that is impossible physiologically; and that the reverse is true and the nerve irritation starts in the neck and travels down the right arm from the shoulder to the forearm and to the thumb through the radial nerve.  She opined that his current forearm and shoulder disability is most likely aggravating his preexisting thumb injury.  

The Board affords highest probative weight to the August 2014 VA examiner's opinions.  The examiner based her opinions on her clinical experience, an in-person examination of the Veteran, and on a review of the entire record, to include the Veteran service treatment records, which document the October 1978 thumb injury, but shows no complaints of right forearm and shoulder disability, as well as the separation examination which shows that he had "good hand function."  The records that were relied on are all consistent with the Veteran's statements, to include his statement to the examiner in December 2009 that he did not seek treatment or report his symptoms until many years after his separation from active service.  In addition, the opinions reflect consideration of the Veteran's full medical and occupation history, which include years as a housekeeper, and years as a security guard lifting heavy boxes.  In summary, the August 2014 VA examiner supported her opinion that it is less likely than not that the right forearm and shoulder disability is etiologically related to the service-connected thumb and hand disability or is proximately due to, caused by, or aggravated by the service-connected thumb and hand disability with adequate analysis and rationale.   Specifically, the examiner opined that, because pain and sensations caused by a nerve injury are always distal to the location of the injury or impingement, it is physiologically impossible for the right thumb and hand injury, which is distal to the forearm and shoulder, to cause or aggravate the right forearm and shoulder disabilities.  As such, the opinion is due great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In summary, the evidence shows that the Veteran has a current right arm and shoulder disability.  However, the most probative evidence of record shows that the current right arm and shoulder disability is not etiologically related to the Veteran's active service and is not proximately due to, caused by, or aggravated by the service-connected right hand and thumb disability.  Therefore, the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right forearm and shoulder disability is denied.


REMAND

In his substantive appeal as to the issue of entitlement to service connection for a mental health disorder, the Veteran indicated that he wished to attend a hearing before a Veterans Law Judge by live videoconference at his local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2016.  In the cover letter for the substantive appeal, the Veteran's representative further specified that the Veteran wished for the requested hearing to be a videoconference hearing or a Travel Board hearing, whichever is first available.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  A review of the record indicates that the Veteran has not been afforded the requested hearing.  Because videoconference and Travel Board hearings must be scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

To ensure full compliance with due process requirements, a videoconference hearing or Travel Board hearing must be scheduled, unless the Veteran subsequently elects a different type of hearing, or withdraws his Board hearing request.  Provide notice to the Veteran and his representative of the time, place, and location of the scheduled hearing, and associate a copy of the notification letter with the record.  See 38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. § 20.704 (2016).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


